Citation Nr: 1435530	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disability (neurodermatitis and prurigonodularis), to include as secondary to service-connected diabetes mellitus and/or due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal was previously before the Board in January 2010, when the claim for service connection for a skin disability was reopened and then remanded for additional development.  It was returned to the Board in July 2011, at which time the appeal was denied.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Order, the Court granted a Joint Motion to Remand the BVA Decision on Appeal.  The Court vacated the July 2011 Board decision, and then remanded the appeal for action consistent with the Joint Motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2013 Joint Motion found that the Board had relied on an inadequate VA examination conducted in July 2010.  The examiner's opinions were deemed conclusory and the Board's decision was overturned due to its reliance on such conclusions.  Specifically, the July 2010 examiner found that the Veteran's skin disability was psychocutaneous, but failed to opine whether this psychocutaneous disability was related to service.  The Joint Motion further notes that the July 2010 examiner appears to be concluding that because the nature of the Veteran's skin disability was psychocutaneous, an etiological relationship to service was not possible, but did not provide any reasons or bases for this conclusion in his opinion.  Finally, the Joint Motion concluded that because the Board failed to ensure that the examiner's findings were responsive to the questions posed in the January 2010 remand, the duty to assist was not complete.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

At this juncture, the Board notes that the July 2010 examination report is not currently in the claims folder, and it is not contained in the electronic record.  Therefore, a new copy must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's July 2010 VA examination of the skin and associate it with the record.  

2.  Return the claims folder to the examiner who conducted the July 2010 VA skin examination.  The claims folder should once again be reviewed, to include evidence received since the July 2010 examination, such as the May 2014 private medical records.  

(If the July 2010 examiner is no longer available, the claims folder should be forwarded to a comparably qualified examiner to obtain the requested opinions.  A new examination is not required unless deemed necessary by the examiners.)

For each and every diagnosis that was found on the July 2010 examination (or any additional examination that may be conducted), to include neurodermatitis, prurigo nodularis, of psychocutaneous origin, the examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service, to include (but not limited to) exposure to Agent Orange therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that each diagnosed skin disability is caused by or aggravated by (permanently worsened the underlying disorder beyond normal progression of the disorder) the service-connected diabetes mellitus and/or peripheral neuropathy.  If the examiner finds that the skin disability is aggravated by a service-connected disability, the examiner should quantify the degree of aggravation if possible. 

The examiner must note that a skin disability of psychocutaneous origin may still be subject to service connection if incurred in or due to active service.  It may also be subject to aggravation by a service connected disability.  Therefore, all requested opinions must be provided; a diagnosis of psychocutaneous origin does not end the inquiry

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be noted, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §  20.1100(b) (2013). 

